Citation Nr: 0422352	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for an atypical affective disorder, for the period 
from September 16, 1992, to August 7, 2002.  

2.  Entitlement to an evaluation in excess of 30 percent for 
an atypical affective disorder on and after August 8, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1988 to 
February 1991.  

The veteran was denied service connection for a psychiatric 
disability in a January 1993 rating decision.  He appealed 
the denial of his claim, and in a July 1999 decision the 
Board granted the veteran's claim.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an August 1999 rating action in 
which the RO, in implementing the Board's July 1999 decision, 
granted service connection for an acquired psychiatric 
disability, diagnosed as an atypical affective disorder, and 
awarded a 10 percent evaluation, effective September 16, 
1992.  The veteran filed a notice of disagreement (NOD) in 
September 1999, and the RO issued a statement of the case 
(SOC) in March 2000.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2000.  

In October 2002, the RO increased the veteran's disability 
rating for atypical affective disorder from 10 percent to 30 
percent, effective August 8, 2002.  

As the appeal emanates from the veteran's disagreement with 
the initial evaluation of 10 percent assigned following the 
grant of service connection for an atypical affective 
disorder, the Board has characterized the claim for an 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The RO has granted staged rating, 
consistent with the Fenderson decision, in this appeal.   
However, as higher ratings are available for this condition 
at each stage noted above, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
matters on the title page remain viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, the Board notes that the veteran was originally 
represented by the New York State Division of Veterans' 
Affairs.  In August 2002, the veteran submitted a VA Form 21-
22 (Appointment of Veterans Service Organization as 
Claimant's Representative) granting a power-of-attorney to 
Disabled American Veterans.  The Board recognizes this change 
in representation.

In July 2004, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  From September 16, 1992, to January 26, 1997, the 
veteran's atypical affective disorder was manifested, 
primarily, by anxiety; this symptom reflects overall mild 
social and industrial impairment, or, since November 7, 1996, 
occupational and social impairment due to mild or transient 
symptoms.  

3.  From January 27, 1997, to August 7, 2002, the veteran's 
atypical affective disorder was manifested, primarily, by 
anxiety, mild mania, irritability, and depression; these 
symptoms reflect overall occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation.  

4.  Since August 8, 2002, the veteran's atypical affective 
disorder has been manifested by significant anxiety, along 
with depression, irritability, fair to limited insight and 
judgment, agitated sleep, concentration problems, impulsive 
behaviors, limited coping skills, as well as flat, restricted 
affect; these symptoms reflect overall occupational and 
social impairment with reduced reliability and productivity.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for an atypical affective disorder, from September 
16, 1992, to January 26, 1997, have not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, 4.132, Diagnostic 
Code 9410 (1996 & 2003).  

2.  Affording the veteran the benefit of the doubt, the 
criteria for a 30 percent rating for an atypical affective 
disorder, from January 27, 1997, to August 7, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 
4.130, Diagnostic Code 9410 (2003).  

3.  Affording the veteran the benefit of the doubt, the 
criteria for a 50 percent rating for an atypical affective 
disorder, from August 8, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
9410 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through April 2001 and February 2004 notice letters, as well 
as a March 2000 SOC and October 2002 and March 2004 
supplemental SOCs (SSOC), the veteran and his representative 
were notified of the legal criteria governing the claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, the veteran and his representative were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2001 and February 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was requested to provide information, and, if necessary, 
authorization, to enable the RO to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  The veteran was also advised that he could submit 
any private treatment records in his possession.  
Furthermore, he was informed that he could submit his own 
statements or statements from other individuals describing 
his mental disability.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the Court held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims).  As indicated above, the 
first three content of notice requirements are met.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not been explicitly informed of the need to 
submit all evidence in his possession, although he has been 
put on notice of the need to submit any private treatment 
records or statements from other individuals regarding his 
mental condition, in his possession.  

As such, the Board finds there is an implied request by the 
RO that the veteran submit any and all evidence to support 
his claim, to include any medical records or other evidence 
that he may have in his possession.  The Board points out 
that, in a February 2004 notice to the Board, the veteran's 
representative reported that the veteran had no further 
evidence to submit in connection with his appeal.  See 
VAOPGCPREC 1-2004 (February 24, 2004).  Therefore, the Board 
finds that all four requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, and, as noted above, 
documents meeting the VCAA's notice requirements were 
provided well after the August 1999 rating decision on 
appeal; however, in this case, such makes sense, inasmuch as 
the VCAA was not enacted until November 2000, more than a 
year after the August 1999 rating decision.  The Board also 
finds that the lack of full, pre-adjudication notice in this 
case does not, in away, prejudice the veteran.  

In an October 1996 letter, the veteran was requested to 
identify medical care providers who had treated him since 
service for his psychiatric disability.  In July 1998, the RO 
notified the veteran that it had requested medical evidence 
from Crossroads Counseling Associates, Catholic Charities of 
Montgomery County, Amsterdam High School, and Young Men's 
Christian Association.  Thereafter, records were received 
from the above noted providers, except Young Men's Christian 
Association and Catholic Charities/Family Services of 
Montgomery County.  Subsequently, medical records from 
Amsterdam Memorial Hospital and St. Mary's Hospital were 
obtained.  In a March 1999 SSOC, the veteran was advised of 
the evidence the RO had considered with respect to his claim, 
and notified of the evidence that the RO had been unable to 
obtain.  

As noted above, by letter in April 2001, the RO specifically 
notified the veteran of the evidence needed to substantiate 
his claim.  The veteran was also invited to submit evidence 
or provide the RO with a written release(s) to obtain the 
evidence.  The veteran did not request that the RO obtain any 
medical or other evidence.  Thereafter, by letter in February 
2004, the RO provided the veteran with notice of the evidence 
that had been considered with respect to his claim.  The RO 
again requested that the veteran submit evidence in support 
of his claim, or that he provide the RO with a written 
release(s) to obtain any identified evidence.  The veteran 
did not request that the RO obtain any medical or other 
evidence.  In this respect, the veteran has been noted as 
receiving counseling from Crossroads Counseling Services and 
the Family Counseling Center.  While summary statements 
regarding the veteran's sessions with counselors are 
associated with record, as noted above, the veteran has not 
otherwise provided written releases to obtain additional 
records from either counseling facility.  

The Board also points out that it has been more than five 
months since the February 2004 letter, and as noted above, 
the veteran has reported that he has no further evidence to 
submit.  The veteran was last provided a VA examination in 
August 2002 with respect to evaluation of his service-
connected atypical affective disorder.  Additional medical 
evidence received subsequent to the August 2002 examination 
reflects similar findings as noted in the August 2002 
examination report.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim.  


II.  Background

A March 1991 St. Mary's Hospital emergency department record 
reflects that the veteran ingested seven flexeril for severe 
back pain.  The record notes that a friend questioned the 
possibility that the veteran had attempted suicide.  

A December 1992 VA examination report reflects that the 
veteran, on mental status evaluation, was an alert, oriented 
person who appeared to be irritable, anxious, and 
hypervigilant.  The veteran did not complain of current or 
past depression.  There was no evidence of hallucinations, 
delusions, nor was there any psychotic phenomena.  Recent and 
remote memory was noted as being intact, insight and judgment 
fair.  The examiner noted that the veteran's symptomatology 
marked him as having some sort of personality disorder, 
although he perceived the veteran's anxiety as the expression 
of an abnormal and atypical affective disorder.  The 
diagnosis was atypical affective disorder.  

Treatment records from the mental health clinic at St. Mary's 
Hospital, dated from April 1993 to October 1994, reflect the 
veteran's complaints of depression related to intense and 
ongoing conflict with his live-in girlfriend as well as 
ongoing conflict with his family of origin.  In particular, 
an October 1994 discharge summary notes a diagnosis of 
dysthymia and personality disorder, not otherwise specified, 
with dependent and borderline features.  The clinician noted 
that there had been some improvement in his overall mood and 
quality of relationship with his girlfriend during the course 
of therapy.  

Records reflect that the veteran was employed by Fiber Glass 
Industries from September 1991 to August 1994.  On August 8, 
1994, the veteran was noted to have walked off the job, 
claiming he was angry, holding scissors and not knowing what 
he might do.  

A February 1996 Notice of Determination from Sonoco Products 
Company notes that the veteran had quit his job without good 
cause.  

A November 1996 VA psychiatric evaluation reflects the 
veteran's report that while in service, he had become 
stressed and snapped after being denied leave and thereafter 
cutting his wrists.  The veteran reported that he was not 
suicidal at that time.  With respect to employment, the 
veteran reported having worked a few factory jobs and that 
his work record was very good.  He indicated that he had left 
jobs only to make more money and not due to any work related 
problems.  Furthermore, the veteran reported that he got 
along well with everybody and that he was well liked.  

On clinical evaluation, cognitive functions were intact, and 
delusional or psychotic thinking was not present.  The 
examiner noted that the veteran did not meet the criteria for 
affective or personality disorder.  The veteran reported 
being aware of sensitivity to perceived slights and ongoing 
difficulty managing feelings of anger, with irritability 
being evident during his psychiatric interview.  Insight was 
therefore reported as being limited.  The examiner concluded 
that the events leading up to the veteran's discharge from 
service were best understood as a single episode (now 
resolved) of severe adjustment disorder with mixed 
disturbance of emotions and conduct in the context of long-
standing patterns of ineffective coping with frustration and 
anger.  The examiner also noted that the original diagnosis 
of personality disorder was probably not warranted.  

The report of a January 1997 VA social and industrial survey 
describes the veteran as well dressed and groomed.  He 
reported that he was not in any counseling or taking any 
medications.  Daily activities included spending time at home 
or at work.  When at home he talked with his wife and cared 
for their two children.  He also reported helping with the 
household chores and accompanying his wife on shopping trips.  
The veteran reported that he liked to watch television and 
listen to music.  Regarding his employment, the veteran 
reported that he had been continually employed for the last 
year and a half.  He indicated that he worked full time as a 
pool liner assembler and also part time as a maintenance 
person, as well as a finisher at a printing company.  The 
veteran's wife reported that she and the veteran had been in 
counseling due to marital problems, but had had to stop due 
to financial problems.  

The report of a January 27, 1997 VA psychiatric examination 
reflects the veteran's history of being angry and irritable 
in service, that he worked a number of jobs, and that he was 
in counseling with his wife.  The veteran reported being 
angry, irritable and depressed at home, thought about suicide 
on an episodic basis without plan, and had difficulty coping 
working two jobs.  Mental status evaluation revealed a 
labile, uncomfortable, and initially angry, irritable and 
then apparently cooperative, smiling person.  He was not 
hallucinated, delusional or otherwise psychotic.  His mood 
and affect were labile and varied in rapid mood swings.  He 
denied any homicidal ideation, although he reported having 
some in the past.  Recent and remote memory were noted as 
being intact.  The examiner noted that the veteran's atypical 
affective disorder was marked by a mixture of symptoms and 
signs of both depression, mild mania, irritability and states 
in between those three states that marked him as having an 
affective problem such as depression or hypomania, but at the 
same time being between the actual full blown clinical 
states.  The diagnosis was atypical affective disorder 
manifested by irritability, depression and labile affect.  A 
Global Assessment of Functioning (GAF) score of 46 was 
reported.  

An August 1998 statement from Margaret Ballantine, CSW-R, of 
Crossroads Counseling Services, notes that she had seen the 
veteran from October 1996 through June 1997.  She indicated 
that at the time of counseling, the veteran's emotional 
problems were interfering with his ability to participate 
effectively in family life as a husband and a parent.  The 
veteran was concerned that his moodiness and the resultant 
behavior might affect his job performance.  Ms. Ballantine 
noted that at the time she saw the veteran, she believed him 
to be deeply depressed and that he had an underlying 
persistent dysthymic condition.  She also indicated that 
although the veteran had a history of some suicidal behavior, 
he had no suicidal ideation during the course of counseling.  

A December 1998 VA examination report notes that the veteran 
and his wife had both attended counseling on an individual 
basis.  The veteran reported that he enjoyed working out and 
going to the gym as a way to spend his spare time.  He also 
had some recreational tables in his basement and enjoyed 
playing video games with his daughters.  The veteran reported 
with respect to employability that he demonstrated a very 
high rate of efficiency in his work and that he got along 
well with his co-workers and bosses.  He denied any 
disciplinary problems on his job.  He indicated that in the 
past, he had held a series of manufacturing jobs which he 
either left for better opportunities or which went out of 
business.  He reported that his anxiety had never interfered 
with his performance at work and that he always received good 
work evaluations.  

On mental status evaluation, the veteran was appropriately 
groomed and hygiene was good.  His speech was of a normal 
tone and volume and his thoughts were logical and coherent.  
He was fully oriented to person, place, and time.  He 
described his mood as generally euthymic; affect was angry 
but was reported as only being that way when he was in the VA 
facility.  The veteran denied any suicidal or homicidal 
ideation, plan or intent, hallucinations or delusions, and 
his thoughts were normal and on target.  The veteran's memory 
and concentration were intact, and his insight and judgment 
poor.  

The veteran denied all symptoms of depression and anxiety.  
He reported that he slept fine, had no change in his appetite 
or weight, and that his energy was good.  The veteran denied 
any irritability or difficulties with concentration, feelings 
of worthlessness or low energy.  He reportedly described his 
anxiety as a feeling of restlessness but also stated that he 
was able to talk himself through it so as to remain calm.  He 
stated that he had never lost control and reported no 
symptoms of a panic disorder.  

The examiner did not find the veteran to have an emotional or 
mental disability, noting that the veteran was unable to 
describe any disability in his social, interpersonal or 
occupational functioning.  While the veteran was presented as 
being somewhat angry, he was able to do essentially 
everything that he wanted to do, although he worried about 
the stigma of being labeled as having a personality disorder 
on his discharge papers.  The examiner noted that, overall, 
the veteran was functioning quite well and was not limited in 
any major life activity.  

A February 1999 "Memo to File" written by the veteran's 
employer notes that during that month, the veteran reported 
to work and told the company that he was quitting and moving 
to Florida.  Later that same day he requested his job back.  

In a January 2000 statement, the veteran noted that he was 
working two jobs to support his family and was not receiving 
the appropriate care he needed for his mental and emotional 
health.  In this respect, the veteran reported that he could 
not financially afford the individual counseling he needed to 
deal with his everyday ups and downs.  

In November 2000, the veteran submitted a copy of a company 
memo that pertained to his quitting his job and then 
requesting that he hired back to his old position.  In a 
statement to the RO, the veteran reported that the company 
memo was submitted to show how dysfunctional he was in the 
work environment and how his nervous condition affected his 
employment and home life.  

An August 2002 VA examination report reflects the veteran's 
report that his symptoms of anxiety and anger control occur 
on a daily basis and have gotten worse.  The veteran reported 
that he was primarily having severe difficulties with his 
wife at home.  In addition to relationship issues at home, he 
reported having excessive worry and anxiety over the 
potential loss of his job.  On mental status evaluation, the 
veteran was anxious with pressured speech.  There was slight 
psychomotor agitation, and thought processes were a bit 
fragmented but re-directable, and eventually fairly 
superficially clear.  He denied any past or current 
psychosis.  The veteran's mood was anxious, pressured, and 
irritable.  He described patterns in his mood in the past as 
resulting in episodes of some depression lasting several 
hours to possibly a couple of days.  The veteran was noted as 
always being quite irritable, labile in the sense that he 
could be quiet to very angry.  He denied any current or past 
suicidal or homicidal ideation.  His insight and judgment 
were reported as fair to limited.  

The examiner's assessment was generalized anxiety disorder, 
rule out bipolar disorder and impulse control disorder.  A 
GAF score of 55 was assigned.  The examiner noted that the 
veteran presented with a significant history of some serious 
anxiety symptoms and difficulty controlling his anger, 
bordering on problems with impulse control.  He clearly had 
impairment in his family life at home, needing to continue to 
attend counseling to help deal with his anxiety and anger 
control problems.  The examiner noted that the veteran worked 
full time, and worked a great deal of overtime, to help deal 
with the financial difficulties, but that he had significant 
impairment in his family life and his social functioning.  He 
presented with high levels of anxiety.  

An October 2002 statement from Ina F. Smith, CSW-R, of The 
Family Counseling Center, reflects a diagnosis of anxiety 
disorder not otherwise specified due to symptoms of both 
anxiety and depression.  In March 2003, Ms. Smith reported 
that the veteran's area of social functioning was most 
impacted by his symptoms.  The veteran was reported to 
display flat, restricted affect, was unable to express loving 
feelings for his wife and their intimate relationship was 
severely impaired.  The veteran reported agitated sleep and 
concentration was difficult and limited.  The veteran was 
reported as often being irritable and he continued to 
experience heightened out of proportion anger at times.  He 
displayed impulsive behaviors, limited coping skills, and 
difficulty expressing his feelings in appropriate ways.  

In a July 2003 statement, Ms. Smith reported that the veteran 
had an anxiety disorder that was exacerbated by the loss of 
his job.  As a result of his layoff, financial stress had 
increased dramatically, which had heightened the veteran's 
anxiety and depression.  

A November 2003 electronic message (e-mail) from the 
veteran's representative to the RO, notes that the 
representative's report that he had contacted the veteran, 
and that the veteran reportedly indicated that he did not 
feel totally disabled, that his unemployment was the result 
of a layoff, and that he was not seeking a total disability 
rating based on individual unemployability (TDIU).  



III.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is entitlement to a higher initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

As previously noted, the RO has assigned an initial 10 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9410, 
effective September 16, 1992.  It subsequently granted an 
increased rating to 30 percent, effective August 8, 2002.  

Initially, the Board points out that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2003).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Under the general rating criteria in effect prior to November 
7, 1996, the veteran's psychiatric disability was rated under 
Diagnostic Code 9410.  The severity of disability is based 
upon actual symptomatology, as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130 (1996).  
There are additional guidelines for evaluating psychiatric 
disability, i.e., social impairment per se will not be used 
as the sole basis for any specific percentage evaluation, but 
is of value only in substantiating the degree of disability 
based on all of the findings.  See 38 C.F.R. § 4.132, Note 
(1) (1996).  Furthermore, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129 (1996).  

Under 38 C.F.R. § 4.130, if there is no industrial 
impairment, although neurotic symptoms which may adversely 
affect relationships with others, a noncompensable evaluation 
is warranted.  For "mild" social and industrial impairment, a 
10 percent rating is warranted.  For "definite" industrial 
impairment, a 30 percent rating is warranted 
[Parenthetically, the term definite is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (1993)].  For "considerable" industrial 
impairment, a 50 percent rating is warranted.  For "severe" 
industrial impairment, a 70 percent rating is warranted.  Id.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).  

Under the revised general rating criteria (in effect since 
November 7, 1996), a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Under the revised regulatory scheme, consideration is given 
to the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 38 
C.F.R. § 4.126 (2003).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

The specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

IV.  Analysis

A.  An Initial Rating Higher than 10 percent from
September 16, 1992, to August 7, 2002

Considering the evidence of record in light of the former 
criteria and, since November 7, 1996, the revised criteria, 
the Board finds that the assigned 10 percent rating from 
September 16, 1992, to January 26, 1997, was proper, and the 
criteria for a higher evaluation are not met.  

In this respect, while the veteran did walked off a job in 
August 1994 and had quit another job in August 1996, the 
November 1996 VA examination report reflected that the 
veteran reported that he left jobs only to make more money.  
A January 1997 social and industrial survey noted the 
veteran's report that he had been employed for the last year 
and half, working full time as a pool line assembler and part 
time as a maintenance person.  Furthermore, even assuming 
that the veteran left jobs in August 1994 and August 1996 due 
to his service-connected psychiatric disability, as is 
contended by the veteran, the job loss was at best temporary.  

Thus, the veteran's symptoms, when considered with his work 
record, are consistent with a 10 percent evaluation under 
either the former criteria (reflecting impairment that is 
mild in degree) or, since November 7, 1996, the revised 
criteria (reflecting impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational task only during periods of significant 
stress).  

The preponderance of the evidence is against the assignment 
of at least the next higher, 30 percent, evaluation at any 
point prior to January 27, 1997.  In this respect, the 
veteran contends that he warrants a 70 percent rating back to 
September 16, 1992.  While the evidence reflects that the 
veteran was prone to marital and financial problems resulting 
in stress and anxiety, the November 1996 VA psychiatric 
evaluation notes the veteran's report that his work record 
was very good, and he got along well with everybody.  A 
subsequent January 1997 social and industrial survey also 
documents no apparent social or occupational impairment other 
than the veteran's marital problems.  Thus, the evidence 
simply does not establish social or occupational impairment 
that is distinct, unambiguous, or moderately large in degree, 
or, since November 7, 1996, occasional decrease in work 
efficiency due to such symptoms as suspiciousness, depressed 
mood, panic attacks, or mild memory loss.  

Given that the criteria for the next higher, 30 percent, 
rating were not met, it logically follows that the criteria 
for any higher evaluation, i.e., a 50, 70 or 100 percent 
rating, for the period from September 16, 1992, to January 
26, 1997, likewise were not met.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of an 
initial evaluation in excess of 10 percent at any point from 
September 16, 1992, to January 26, 1997.  As such, during 
this period, there is no basis for staged rating, pursuant to 
Fenderson, and the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Nonetheless, the Board also finds, after careful review of 
the record in light of the above cited criteria, and 
affording the veteran the benefit of the doubt, that between 
January 27, 1997, and August 7, 2002, the veteran's atypical 
affective disorder symptoms approximated the criteria for a 
30 percent rating under the revised rating criteria; that 
is-the veteran's symptomatology associated with his atypical 
affective disorder during the noted period was shown to be 
more than mild or transient.  

The Board notes that the veteran's symptomatology then 
included irritability, depression, and labile effect.  A VA 
examiner assigned a GAF of 46.  The evidence reflects that, 
during this period, the veteran continued to work without 
reduced reliability and productivity due to his service-
connected atypical affective disorder.  As such, the evidence 
suggests occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation.  

The Board notes that there is no basis for assignment of at 
least the next higher, 50 percent, evaluation at any point 
between January 27, 1997, and August 7, 2002.  In this 
regard, the Board notes that while the veteran was prone to 
irritability, anxiety, and depression, he also continued to 
work even though he found it difficult to cope working two 
jobs.  As such, there is no showing of occupational 
impairment with reduced reliability and productivity, as 
manifested by such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board also notes that the GAF score of 46 assigned during 
the noted period likewise provides no basis for more than the 
30 percent rating herein assigned.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  The DSM-IV defines a GAF score of 
41-50 is indicative of serious symptoms (e.g., no friends, 
unable to keep a job), or serious impairment in social or 
occupational functioning.  

There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  

Clearly, a GAF score of 46 reflects serious symptoms.  
However, during the period in question, there was not a 
consistent finding or pattern of symptoms reflective of a 46 
GAF score, or of a rating higher than 30 percent.  As noted 
above, following the January 27, 1997, VA examination, a 
December 1998 VA examination report revealed that the veteran 
did not exhibit any manifestations or symptoms of psychiatric 
disability, to include atypical affective disorder.  

When the Board considers the two examination reports, along 
with the other evidence during this period, it finds, as 
noted above, that the lack of consistent pattern in the 
veteran's reported symptoms precludes a rating higher than 30 
percent.  See 38 C.F.R. § 4.126 (All the evidence of record 
is considered and not the examiner's assessment of the level 
of disability at the moment of examination.).  Given that the 
criteria for at least the next higher, 50 percent, rating 
have not been met, it logically follows that the criteria for 
any higher evaluation, i.e., a 70 or 100 percent rating for 
the period from January 27, 1997, to August 7, 2002, likewise 
have not been met.  

For all the foregoing reasons, a 30 percent, but no higher, 
rating, for atypical affective disorder, from January 27, 
1997, to August 7, 2002, is warranted.  


B.  A Rating Higher than 30 Percent from August 8, 2002.

After careful review of the record in light of the above 
cited criteria, and affording the veteran the benefit of the 
doubt, the Board finds that since August 8, 2002, the 
veteran's atypical affective disorder symptoms have 
approximated the criteria for a 50 percent rating under the 
revised rating criteria-that is, the veteran's 
symptomatology associated with his atypical affective 
disorder during the noted period have reflected overall 
occupational and social impairment with reduced reliability 
and productivity.   

Since August 8, 2002, the medical evidence reflects that the 
veteran's psychiatric symptoms affected his family life and 
social functioning in the form of significant anxiety, 
depression, and anger control.  While the Board notes that 
the August 2002 VA examiner assigned a GAF score of 55 (which 
according to the DSM-IV, a GAF score of 51-60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate impairment in 
social or occupational functioning), the Board finds that the 
actual symptoms shown are suggestive of a greater than 
moderate overall impairment.

However, more than a 50 percent rating is not warranted at 
any point since August 8, 2002.  The Board notes that, while 
the veteran's psychiatric disability has resulted in a 
significant increase in social impairment, with deficiencies 
associated with family relationships, as well as mood, the 
evidence does not show that the disability interferes with 
routine activities.   There also is no evidence of near-
continuous panic or depression affecting the veteran's 
disability to function independently, appropriately and/or 
effectively.  Furthermore, the veteran has not exhibited 
impaired impulse control resulting in periods of violence, 
spatial disorientation, or neglect of personal appearance 
and/or hygiene. 

Additionally, while the evidence does demonstrate an increase 
in the veteran's psychiatric symptoms since August 8, 2002, 
he has continued to work when it is available.  In this 
respect, the veteran was laid off from his most recent job.  
As such, there is no evidence of significant occupational 
impairment due to his psychiatric disability, and the Board 
finds s that a 50 percent rating appropriately compensates 
the veteran for the severity of any associated social 
impairment due to symptoms of significant anxiety, 
depression, and irritability.  See 38 C.F.R. §§ 4.1, 
4.126(b).  

Given that the criteria for the next higher, 70 percent, 
rating have not been met, it logically follows that the 
criteria for the next higher, 100 percent, which the Board 
has considered, for the period from August 8, 2002, likewise 
have not been met.  

For all the foregoing reasons, a 50 percent, but no higher, 
rating, for atypical affective disorder, from August 8, 2002, 
is warranted.  

C.  Extra-schedular Consideration

As a final note, the Board points out that that the Board has 
considered the applicability of the provisions of 38 C.F.R. § 
3.321(b)(1) (cited to in the October 2002 SSOC) at each stage 
under consideration.  However, the Board finds no basis for 
assignment of a rating higher than those indicated herein, on 
an extra- schedular basis, at any point since the effective 
date of the grant of service connection.  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An initial rating in excess of 10 percent for an atypical 
affective disorder, from September 16, 1992, to January 26, 
1997, is denied. 

A 30 percent rating for an atypical affective disorder from 
January 27, 1997, to August 7, 2002, is granted, subject to 
the legal authority governing the payment of monetary 
benefits.  

A 50 percent rating for an atypical affective disorder from 
August 8, 2002, is granted, subject to the legal authority 
governing the payment of monetary benefits.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



